DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered. 
This action is in response to the papers filed on May 18, 2021.  Applicants’ arguments and amendments to the claims filed May 18, 2021 have been entered.  Claims 1 and 20 have been amended, claims 13 and 32-61 have been cancelled, and claim 62 has been newly added.  Claims 1-12, 14-31, and 62 are pending and under instant examination.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of PCT Patent Application Serial No.: US2017/055157; October 4, 2017, United States Provisional Patent Application Serial No. 62/482,055 filed on April 5, 2017, and United States Provisional Patent Application Serial No. 62/404,691 filed on October 5, 2016.
Withdrawn Claim Rejections - 35 USC § 102
	      Claims 1-4, 6-12, 14-18, 21, 22, and 25-31 were rejected in the Office Action mailed March 24, 2021 under 35 U.S.C. 102(a)(1) as being anticipated Fox et al. (Nano. Lett. 2015, Mar 11;15(3) 1540-1546 (IDS)) as evidenced by Jiang et al. (Handbook of Biopolymers ad Biodegradable plastics, 2013 Chapter 6 Biodegradable Polymers and Polymer Blends page 120 section 6.4.1) .  Applicant has amended base claim 1 to include the limitation of removing the individual polymeric nanowires from the substrate.  The prior art of record does not disclose the newly added step limitation.  Accordingly, the rejection is hereby withdrawn.  The claims are, however, subject to new grounds of rejection as set forth below. 
	      Claims 1-12, 14-19, 21-24, 27, 28, and 31 were rejected in the Office Action mailed March 24, 2021, under 35 U.S.C. 102(a)(1) as being anticipated Du et al. (ACS Applied Materials & Interfaces; 2012, 4, 4643-4650) as evidenced by Jiang et al. (Handbook of Biopolymers ad Biodegradable plastics, 2013 Chapter 6 Biodegradable Polymers and Polymer Blends page 120 section 6.4.1).  Applicant has amended base claim 1 to include the limitation of removing the individual polymeric nanowires from the substrate.  The prior art of record does not disclose the newly added step limitation.  Accordingly, the rejection is hereby withdrawn.  The claims are, however, subject to new grounds of rejection as set forth below. 

      Claims 1-5, 6-11, and 14-21 were rejected in the Office Action mailed March 24, 2021 under 35 U.S.C. 102(a)(1) as being anticipated Bechara et al. (Biomaterials 31 (2010) 3492-3501).  Applicant has amended base claim 1 to include the limitation of removing the individual polymeric nanowires from the substrate.  The prior art of record does not 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
	Claims 1-4, 6-12, 14-18, 21, 22, 25-31, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bosnyak et al. (Pub. No.: US 2015/0238476: Pub. Date: Aug. 27, 2915) and Fox et al. (Nano. Lett. 2015, Mar 11;15(3) 1540-1546 (IDS)) as evidenced by Jiang et al. (Handbook of Biopolymers ad Biodegradable plastics, 2013 Chapter 6 Biodegradable Polymers and Polymer Blends page 120 section 6.4.1).
	Regarding claims 1 and 62, Bosnyak discloses a method of preparing slender structures of organic nanostructure compounds [0002] comprising by sonicating carbon nanotubes to uniformly disperse said nanotubes in solution [0051] wherein the solution comprises hydroxyl groups for the tubes surface [0052].  However, Bosynyak does not disclose the method of forming said preparing slender structures of organic nanostructure compounds. 
	However, in the same field of endeavor of preparing slender structures of organic nanostructure compounds ([0002] and [0003]) Fox discloses preparing a composition comprising individual polycaprolactone polymeric nanostructures comprising applying polycaprolactone to a poly(meth-methacrylate) film, positioning  porous aluminum oxide membrane onto the coated polymer and apply heat  causing the polycaprolatone to melt and be drawn into the pores of the aluminum oxide membrane and dissolving the 

Regarding claim 2, Fox discloses etching the template structure (page 2 paragraph 5 and paragraph page 3 paragraph 3).

	Regarding claims 3, 4, and 6, Fox discloses dissolving the  template with NaOH (page 3 paragraph 2).

	Regarding claims 7 and 9, Fox discloses heating the polymer coated substrate to above the melting point of the polymer (page 3 paragraph 3), which according to claim 9 is a method of flattening.

	Regarding claim 8, Fox discloses wherein the polycaprolatone is spun cast and heated to above the melting point both these methods would remove solvent from the composition (page 3 paragraph 2).

	Regarding claims 10 and 11, Fox discloses heating the polymer coated substrate to above the melting point of the polymer (page 3 paragraph 3).


	Regarding claim 12, Fox discloses wherein polycaprolactone was heated to 80°C (page 3 paragraph 3), this is about  20°C higher than its melting point as the melting point is about 60°C as evidenced by Jiang (page 120 section 6.4.1). 

	Regarding claim 14, Fox discloses bringing the porous aluminum oxide membrane with the silicone wafer with a surface coating of polycaprolactone and heated (page 3 paragraph 2).  The contact between the polycaprolactone and the porous aluminum oxide membrane would create at least some pressure, which causes the melted polycaprolactone to be forced into the pores of the membrane when heated.

	Regarding claims 15-18, Fox discloses wherein the template structure is the porous metal aluminum oxide membrane (page 3 paragraph 2 and Figure 1).

	Regarding claims 21 and 22, Fox discloses wherein the polymer is polycaprolactone (page 3 paragraph 1).

	Regarding claims 25 and 26, Fox discloses wherein nanowire has a diameter of 12-350 nm including a diameter of about 200nm (page 4 paragraph 1).

	Regarding claims 27 and 28, Fox discloses wherein nanowire has a length from 5 to 15 µm thick (page 4 paragraph 1).

	Regarding claims 29 and 30, as Fox discloses wherein nanowire has a diameter of 12-350 nm including a diameter of about 200nm (page 4 paragraph 1) and a length from 5 to 15 µm (page 4 paragraph 1), this results in an aspect ratio of width to height is 2 or higher and 5 or higher.

	Regarding claim 31, Fox does not disclose the nanowire as hollow (pages 2-4) and therefore a lumen would not be present.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Bosnyak et al. and Fox et al. to apply polycaprolactone to a poly(meth-methacrylate) film, positioning  porous aluminum oxide membrane onto the coated polymer and apply heat  causing the polycaprolatone to melt and be drawn into the pores of the aluminum oxide membrane and dissolving the membrane structure, wherein each pore that had polycaprolatone melted into it formed an individual nanowire (page 3 paragraph 2), and wherein the porous aluminum oxide membrane with the silicone wafer with a surface coating of polycaprolactone and heated (page 3 paragraph 2) as disclosed by Fox in order to produce slender organic nanostructures as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to do so as Bosnak requires organic nanostructure compounds  [0002] for drug delivery (abstract) comprising uniformly dispersed nanotubes in solution [0051].   One who would have practiced this invention would have had reasonable expectation of success because Bosnak had already disclosed slender structures of organic nanostructure compounds 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	
	Claims 1-12, 14-19, 21-24, 27, 28, 31 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bosnyak et al. (Pub. No.: US 2015/0238476: Pub. Date: Aug. 27, 2915) and Du et al. (ACS Applied Materials & Interfaces; 2012, 4, 4643-4650) as evidenced by Jiang et al. (Handbook of Biopolymers ad Biodegradable plastics, 2013 Chapter 6 Biodegradable Polymers and Polymer Blends page 120 section 6.4.1). 
	Regarding claims 1 and 62, Bosnyak discloses a method of preparing slender structures of organic nanostructure compounds [0002] comprising by sonicating carbon nanotubes to uniformly disperse said nanotubes in solution [0051] wherein the solution comprises hydroxyl groups for the tubes surface [0052].  However, Bosynyak does not disclose the method of forming said preparing slender structures of organic nanostructure compounds. 
	However, in the same field of endeavor of preparing slender structures of organic nanostructure compounds (44643 column 1 paragraph 1). Du discloses preparing a composition comprising individual polymeric polycaprolactone nanostructures by positioning  a double template above a polycaprolactone  film wherein the first layer of the template is an aluminum grid and the second template layer is a porous aluminum oxide membrane  onto the polycaprolatone film and apply heat causing the polycaprolatone to melt and be drawn into the pores of the aluminum grid and the aluminum oxide membrane;  and dissolving the  grid and membrane structure template with a sodium hydroxide solution (page 4644 section 2.2  Figure 1); wherein each pore of the aluminum oxide membrane that had polycaprolatone melted into it formed an individual nanowire; and wherein the porous aluminum grid aluminum oxide membrane is brought into contact with the polycaprolactone film (page 4644 section 2.2 Figure 1), and bringing the porous aluminum oxide membrane with the polycaprolactone disc and heating (page 3493 section 2.1).  


	Regarding claim 5, Du discloses wherein the template is in two pieces the first layer is an aluminum grid and the second template layer is a porous aluminum oxide membrane and dissolved in a NaOH base (page 4644 section 2.2  Figure 1).  Accordingly, Du discloses wherein the template is broken into two distinct parts.



	Regarding claim 8, Du discloses wherein the polycaprolatone is heated to above the melting point and freeze dried (page 4644 section 2.2 Figure 1), both these methods would remove solvent from the composition.

	Regarding claims 10 and 11, Du discloses heating the polymer coated substrate to above the melting point of the polymer (page 4644 section 2.2 Figure 1).

	Regarding claim 12, Du discloses wherein polycaprolactone was heated to 80°C (page 4644 section 2.2 Figure 1), this is about  20°C higher than its melting point as the melting point is about 60°C as evidenced by Jiang (page 120 section 6.4.1). 

	Regarding claim 14, Du discloses bringing the porous aluminum grid and aluminum oxide membrane with the polycaprolactone film and (page 4644 section 2.2 Figure 1). The contact between the polycaprolactone and the porous aluminum grid and aluminum oxide membrane would create at least some pressure, which causes the melted polycaprolactone to be forced into the pores of the grid and membrane when heated.



	Regarding claims 23 and 24, Du discloses wherein the molecular weight of the polycaprolactone is 65,000 Da (page 4644 section 2.1).

	Regarding claims 27 and 28, Du discloses wherein the length of the nanowires varied from 2 to 20 µm (page 4646 column 1, paragraph 1).

	Regarding claim 31,Du does not disclose the nanowire as hollow (page 4644 section 2.2 Figure 1) and therefore a lumen would not be present.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Bosnyak et al. and Du et al. to apply a positioned double template above a polycaprolactone film wherein the first layer of the template is an aluminum grid and the second template layer is a porous aluminum oxide membrane  onto the polycaprolatone film and apply heat causing the polycaprolatone to melt and be drawn into the pores of the aluminum grid and the aluminum oxide membrane;  and dissolving the  grid and membrane structure template with a sodium hydroxide solution (page 4644 section 2.2  Figure 1); wherein each pore of the aluminum oxide membrane that had polycaprolatone melted into it formed an individual nanowire; and wherein the porous aluminum grid aluminum oxide membrane is brought into contact with the polycaprolactone film (page 4644 section 2.2 Figure 1), and bringing the porous aluminum 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	
	Claims 1-4, 6-11, 14-21, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bosnyak et al. (Pub. No.: US 2015/0238476: Pub. Date: Aug. 27, 2915) and Bechara et al. (Biomaterials 31 (2010) 3492-3501).

	Regarding claims 1-4, 6, 15-18, 21, 22, and 62 Bosnyak discloses a method of preparing slender structures of organic nanostructure compounds [0002] comprising by sonicating carbon nanotubes to uniformly disperse said nanotubes in solution [0051] wherein the solution comprises hydroxyl groups for the tubes surface [0052].  However, Bosynyak does not disclose the method of forming said preparing slender structures of organic nanostructure compounds. 
	However, in the same field of endeavor of preparing slender structures of organic nanostructure compounds (page 3493, column 1 paragraph 2) Bechara discloses methods of preparing a polycaprolactone nanowire comprising individual polymeric nanowires by positioning a polycaprolactone disk on a surface on a template layer of porous aluminum oxide membrane  and apply heat, the heat causes the polycaprolatone to melt and be drawn into the pores of aluminum oxide membrane;  and dissolving membrane with a sodium hydroxide solution (page 3493 section 2.1 and Fig. 1); wherein each pore of the aluminum oxide membrane that had polycaprolatone melted into it formed an individual nanowire.

	Regarding claims 7 and 9, Bechara discloses heating the polymer film to above the melting point of the polymer (page 3493 section 2.1) which according to claim 9 is a method of flattening.

	Regarding claim 8, Bechara discloses wherein the polycaprolatone is heated to above the melting point and drying (page 3493 section 2.1) both these methods would remove solvent from the composition.

	Regarding claims 10 and 11, Bechara discloses heating the polymer coated substrate to above the melting point of the polymer (page 3493 section 2.1).

	Regarding claims 13 and 14, Bechara discloses bringing the porous aluminum oxide membrane with the polycaprolactone disc and heating (page 3493 section 2.1).  The contact between the polycaprolactone and the porous aluminum oxide membrane would create at least some pressure, which causes the melted polycaprolactone to be forced into the pores of the membrane when heated.

	Regarding claims 19 and 20, Bechara discloses washing the composition with deionized water (page 3493 section 2.1).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Bosnyak et al. and Bechara et al. to prepare a polycaprolactone nanostructure by positioning a polycaprolactone disk on a surface on a template layer of porous aluminum oxide membrane  and apply heat, the heat causes the polycaprolatone to melt and be drawn into the pores of aluminum oxide membrane;  and dissolving membrane with a sodium hydroxide solution (page 3493 section 2.1 and Fig. 1);  as disclosed by Bechara in order to produce slender organic nanostructures as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to do so as Bosnak requires organic nanostructure compounds [0002] for drug delivery (abstract) comprising uniformly disperse said nanotubes in solution [0051].   One who would have practiced this invention would have had reasonable expectation of success because Bosnak had already disclosed slender structures of organic 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617